Case 2:20-cv-00382-JRG Document 64 Filed 06/03/21 Page 1 of 37 PageID #: 433




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF TEXAS
                          MARSHALL DIVISION

MAD DOGG ATHLETICS, INC.           )
                                   )
                  Plaintiff,       )   Case No. 2:20-cv-00382-JRG
                                   )
            v.                     )
                                   )
PELOTON INTERACTIVE, INC.          )   JURY TRIAL DEMANDED
                                   )
                  Defendant.       )


                 PLAINTIFF MAD DOGG ATHLETICS, INC.’S
                  OPENING CLAIM CONSTRUCTION BRIEF
Case 2:20-cv-00382-JRG Document 64 Filed 06/03/21 Page 2 of 37 PageID #: 434




                                              TABLE OF CONTENTS

                                                                                                                            Page(s)


I.     INTRODUCTION ........................................................................................................... 1
II.    THE ASSERTED PATENTS AND THE CLAIMED INVENTIONS .............................. 1
III.   CONSTRUCTION OF THE DISPUTED CLAIM TERMS ............................................. 3
       A.        The Preambles of Claims 1 and 14 of the ’240 Patent and Claim 1 of the
                 ’328 Patent Are Limiting in Their Entirety. ..........................................................3
       B.        “A Frame That Is Configured to Allow a Rider to Ride in a Sitting and
                 Standing Position” Should Be Given Its Plain and Ordinary Meaning. .................5
       C.        “A Direct Drive Mechanism That Couples a Pedal Assembly and Flywheel
                 and That Facilitates a Smooth Transition Between Sitting and Standing
                 Positions” Should Be Given Its Plain and Ordinary Meaning. ..............................8
       D.        “A Mechanism That Provides Resistance to the Flywheel and That Is
                 Manually Adjustable by the Rider to Vary the Pedaling Resistance” Should
                 Be Given Its Plain and Ordinary Meaning. .........................................................13
       E.        The “Computer . . . Configured to . . .” Terms Should Be Given Their Plain
                 and Ordinary Meaning. ......................................................................................17
       F.        The Terms Encompassing “the Rider is Provided With Instructions . . . ”
                 Should Be Given Their Plain and Ordinary Meaning. .........................................23
       G.        “A Mechanism That Measures the Rider’s Cadence” Should Be Given Its
                 Plain and Ordinary Meaning...............................................................................26
       H.        “The Target Cadence Display Revealing the Appropriate Cadence at Which
                 a Rider Should Be Pedaling” Should Be Given Its Plain and Ordinary
                 Meaning. ............................................................................................................28
IV.    CONCLUSION ............................................................................................................. 30




                                                                 i
Case 2:20-cv-00382-JRG Document 64 Filed 06/03/21 Page 3 of 37 PageID #: 435




                                                TABLE OF AUTHORITIES

                                                                                                                                  Page(s)

CASES

Accuhale LLC v. AstraZeneca LP,
   No. 6:11–cv–707, 2013 WL 4045904 (E.D. Tex. Aug. 7, 2013) .................................... 14, 26

Advanced Aerospace Techs., Inc. v. United States,
   124 Fed. Cl. 282 (Fed. Cl. 2015) ......................................................................................... 12

Advanced Mktg. Sys., LLC v. CVS Pharmacy, Inc.,
   Nos. 6:15-cv-134-JRG-KNM, 6:15-cv-137-JRG-KNM, 2016 WL 1741396 (E.D. Tex. May
   3, 2016) ............................................................................................................................... 20

Bausch & Lomb, Inc. v. Barnes-Hind/Hydrocurve, Inc.,
   796 F.2d 443 (Fed. Cir. 1986).............................................................................................. 12

Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc.,
   289 F.3d 801 (Fed. Cir. 2002)................................................................................................ 4

Clear Imaging Rsch., LLC v. Samsung Elecs. Co.,
   No. 2:19-cv-00326-JRG, 2020 WL 6384731 (E.D. Tex. Oct. 30, 2020) ................... 16, 19, 27

Cypress Lake Software, Inc. v. Samsung Elecs. Am., Inc.,
   382 F. Supp. 3d 586 (E.D. Tex. 2019) ........................................................................... 13, 20

E-Watch Inc. v. Apple, Inc.,
   No. 2:13-CV-1061-JRG-RSP, 2015 WL 1387947 (E.D. Tex. Mar. 25, 2015) ...................... 20

GE Lighting Sols., LLC v. AgiLight, Inc.,
   750 F.3d 1304 (Fed. Cir. 2014)............................................................................................ 24

Greenberg v. Ethicon Endo-Surgery, Inc.,
   91 F.3d 1580 (Fed. Cir. 1996).............................................................................................. 14

Immersion Corp. v. Samsung Elecs. Am., Inc.,
   No. 2:17-CV-572-JRG, 2018 WL 5005791 (E.D. Tex. Oct. 16, 2018) ................................. 12

Integrity Worldwide LLC v. Rapid-EPS Ltd.,
    No. 3:17-CV-0055-K, 2018 WL 3609430 (N.D. Tex. May 29, 2018) .................................. 14

Luv N’ Care, Ltd. v. Jackel Int’l Ltd.,
   115 F. Supp. 3d 808 (E.D. Tex. 2015) ................................................................................. 12

Max Blu Techs., LLC v. Cinedigm Corp.,
  No. 2:15-CV-1369-JRG, 2016 WL 3688801 (E.D. Tex. July 12, 2016) ......................... 24, 25

                                                                      i
Case 2:20-cv-00382-JRG Document 64 Filed 06/03/21 Page 4 of 37 PageID #: 436




Midwest Athletics & Sports All. LLC v. Xerox Corp.,
   No. 6:19-CV-06036-EAW, 2020 WL 7692767 (W.D.N.Y. Dec. 28, 2020) .......................... 15

Nanology Alpha LLC v. WITec Wissen. Instr. & Tech. GmbH,
   No. 6:16-CV-00445-RWS, 2017 WL 5905272 (E.D. Tex. Nov. 30, 2017)..................... 14, 26

Panoptis Pat. Mgmt., LLC v. Blackberry Ltd.,
   No. 2:16-CV-62-JRG-RSP, 2017 WL 497571 (E.D. Tex. Feb. 7, 2017)............................... 19

Perdiem Co, LLC v. IndusTrack LLC,
   No. 2:15-cv-727-JRG-RSP, 2016 WL 3633627 (E.D. Tex. July 7, 2016) ............................. 19

Poly-Am., L.P. v. GSE Lining Tech., Inc.,
   383 F.3d 1303 (Fed. Cir. 2004).............................................................................................. 4

Razor USA LLC v. DGL Grp., Ltd.,
   No. 19-12939-JMV-MF, 2021 WL 651257 (D.N.J. Feb. 19, 2021) ...................................... 20

Realtime Data, LLC v. Rackspace US, Inc.,
   No. 6:16-CV-00961-RWS-JDL, 2017 WL 2590195 (E.D. Tex. June 14, 2017) ................... 20

RevoLaze LLC v. J.C. Penney Co., Inc.,
   No. 2:19-cv-00043-JRG, 2020 WL 697891 (E.D. Tex. Feb. 11, 2020)................................. 12

RLIS, Inc. v. Allscripts Healthcare Sols., Inc.,
   Nos. 3:12-CV-208, 3:12-CV-209, 2013 WL 3772472 (S.D. Tex. July 16, 2013).................. 19

Samsung Elecs. Am., Inc. v. Prisua Eng’g Corp.,
   948 F.3d 1342 (Fed. Cir. 2020)............................................................................................ 14

SEVEN Networks, LLC v. Apple Inc.,
   No. 2:19-CV-115-JRG, 2020 WL 1536152 (E.D. Tex. Mar. 31, 2020) ................................ 19

SkyHawke Techs., LLC v. DECA Int’l Corp.,
   No. CV-18-1234-GW-PLAx, 2020 WL 2527050 (C.D. Cal. Feb. 20, 2020) ........................ 20

Sonix Tech. Co. v. Publ’ns Int’l, Ltd.,
   844 F.3d 1370 (Fed. Cir. 2017)............................................................................................ 11

Syncpoint Imaging, LLC v. Nintendo of Am. Inc.,
   No. 2:15-cv-00247-JRG-RSP, 2016 WL 55118 (E.D. Tex. Jan. 5, 2016) ............................. 20

Thorner v. Sony Comput. Ent. Am. LLC,
   669 F.3d 1362 (Fed. Cir. 2012)...................................................................................... 24, 26

Ultravision Techs., LLC v. Holophane Eur. Ltd.,
    No. 2:19-CV-00291-JRG-RSP, 2020 WL 6271231 (E.D. Tex. Oct. 26, 2020) ..................... 12



                                                               ii
Case 2:20-cv-00382-JRG Document 64 Filed 06/03/21 Page 5 of 37 PageID #: 437




Uni-Sys., LLC v. U.S. Tennis Ass’n Nat’l Tennis Ctr. Inc.,
   No. 17-CV-147-KAM-CLP, 2020 WL 3960841 (E.D.N.Y. July 13, 2020) .......................... 14

Unicorn Glob. Inc. v. Golabs, Inc.,
   No. 3:19-CV-0754-N, 2020 WL 2745692 (N.D. Tex. May 26, 2020) ............................ 14, 26

UNILOC 2017 LLC v. Verizon Commc’ns, Inc.,
  No. 2:18-cv-00536-JRG, 2020 WL 805271 (E.D. Tex. Feb. 18, 2020), aff’d, 846 F. App’x
  914 (Fed. Cir. 2021) ........................................................................................................ 4, 24

Williamson v. Citrix Online, LLC,
   792 F.3d 1339 (Fed. Cir. 2015)............................................................................................ 13

Zak v. Facebook, Inc.,
   No. 4:15-cv-13437, 2020 WL 589433 (E.D. Mich. Feb. 6, 2020)......................................... 19

Zeroclick, LLC v. Apple Inc.,
   891 F.3d 1003 (Fed. Cir. 2018)................................................................................ 13, 18, 26

STATUTES

35 U.S.C. § 112 ¶ 6 ............................................................................................................ passim




                                                                  iii
Case 2:20-cv-00382-JRG Document 64 Filed 06/03/21 Page 6 of 37 PageID #: 438




I.        INTRODUCTION

          Mad Dogg Athletics, Inc. construes the claim terms in accordance with their plain

meanings in light of the surrounding claim language, the specification, and the remainder of the

intrinsic evidence. The straightforward claims are directed to an innovative exercise bike and use

well-recognized terms that align with their ordinary and customary meanings. As such, Mad

Dogg’s constructions follow the well-established canons of claim construction set forth by the

Federal Circuit, and nothing in the claim language, the specification or other portions of the

intrinsic record compels a different result.

          In contrast, Peloton Interactive, Inc.’s proposed constructions seek to sow confusion where

none exists. In some instances, Peloton improperly seeks a means-plus-function interpretation even

though the words “means for” never appear in the claims and the claim language invokes well-

known structures. In other instances, Peloton runs afoul of basic claim construction principles by

seeking to limit certain claim terms to a particular embodiment in the specification without

justification. Finally, Peloton contends that well-understood and commonly used terms of degree

are not readily ascertainable to a person of skill in the art. Each of Peloton’s arguments fails.

II.       THE ASSERTED PATENTS AND THE CLAIMED INVENTIONS

          The inventions claimed in U.S. Patent No. 9,694,240 (the “’240 patent,” Ex. A1) and U.S.

Patent No. 10,137,328 (the “’328 patent,” Ex. B, collectively, the “Asserted Patents”)2 are directed

to a class of stationary exercise bikes that provide a rider with an experience akin to riding an

outdoor road bike and enabled today’s multi-billion dollar internet connected at-home exercise

bike industry. Figure 1 of the Asserted Patents, reproduced below with annotation, illustrates a


1
    All exhibits are attached to the Declaration of David I. Gindler, filed herewith.
2
  The Asserted Patents share identical specifications. For ease of reference, Mad Dogg will refer
to the specification of the ’240 patent.

                                                  -1-
Case 2:20-cv-00382-JRG Document 64 Filed 06/03/21 Page 7 of 37 PageID #: 439




preferred embodiment of the claimed inventions. It shows a stationary exercise bike that is

adjustable and has a geometrical relationship between the seat, pedals, and handlebars that allows

a rider to mimic riding positions on an outdoor road bike. This “open geometry” is structurally

different from other types of stationary exercise bikes, such as upright and recumbent bikes, 3 and

allows a rider to sit or stand while cycling because, as shown by the blue triangle annotation, the

rider’s feet are positioned in front of the seat and behind the handlebars and the seat and handlebars

are located at similar heights. Ex. A at 3:3-8. The bike “preferably includes adjustable seat

assembly 12, adjustable handlebar 14 having multiple hand position[s], variable resistance

mechanism 16, pedal assembly 18 and flywheel 20 which is coupled to pedal assembly 18 in a

direct drive (fixed gear) and/or non direct drive e.g., freewheeling configuration.” Id. at 3:8-13.




The innovative combination of this frame geometry and a direct drive mechanism that couples a


3
 Prior art upright and recumbent exercise bikes are described in the specification, Ex. A at 1:54-60,
2:28-37, 7:12-41, and include those created by LIFECYCLE, see Ex. C, LIFECYCLE’s SU70
upright bike and SR70 recumbent bike. Distinctions between the claimed exercise bike of the
Asserted Patents and prior art upright and recumbent exercise bikes are discussed infra at
Section III.B.

                                                -2-
Case 2:20-cv-00382-JRG Document 64 Filed 06/03/21 Page 8 of 37 PageID #: 440




pedal assembly and a flywheel allows a rider to sit or stand while pedaling, with smooth transitions

when switching between such positions while riding. Id. at 7:51-55.

       The improved exercise bike of the claims is not only defined by its structural configuration,

but also includes a computer and a display that “provide[] instruction to the individual so that the

individual may receive benefits typically received during an [in-person] instructor-led class.” Id.

at 2:10-19. The claimed stationary exercise bike overcomes the shortcomings of prior art exercise

bikes that did not provide these benefits by incorporating, among other things, (i) a computer

“configured to connect with the internet or other computer network to access a collection of

exercise routines” and (ii) a display that shows “an exercise routine from the collection of exercise

routines so that the rider is provided with instructions” relating to pedaling resistance, cadence,

and sitting and standing positions. See, e.g., Ex. A at claims 1, 14; Ex. B at claim 1. This ordered

combination of structures—frame, direct drive mechanism, handlebars, resistance mechanism,

along with the networked computer, display, and input device—provides the improved exercise

bike claimed in the Asserted Patents.

III.   CONSTRUCTION OF THE DISPUTED CLAIM TERMS

       A.      The Preambles of Claims 1 and 14 of the ’240 Patent and Claim 1 of the ’328
               Patent Are Limiting in Their Entirety.

    Term (Claim No.)          Mad Dogg’s Construction               Peloton’s Construction
 “An exercise bike,          Preamble is limiting in its      The preamble is not limiting. To
 comprising”/“A              entirety                         the extent the preamble is found to
 stationary bike,                                             be limiting, it should be given its
 comprising”                                                  plain and ordinary meaning.
 (’240 patent – 1, 14;
 ’328 patent – 1)

       The preambles of claims 1 and 14 of the ’240 patent recite “An exercise bike” and the

preamble of claim 1 of the ’328 patent recites “A stationary bike.” The Federal Circuit has provided

‘guideposts’ for when the preamble is limiting: (1) the preamble is “necessary to give life,


                                                -3-
Case 2:20-cv-00382-JRG Document 64 Filed 06/03/21 Page 9 of 37 PageID #: 441




meaning, and vitality to the claim”; (2) terms in the body of the claim depend on a “preamble

phrase for antecedent basis”; (3) “the preamble is essential to understand limitations or terms in

the claim body”; and (4) the preamble recites “additional structure or steps underscored as

important by the specification.” UNILOC 2017 LLC v. Verizon Commc’ns, Inc., No. 2:18-cv-

00536-JRG, 2020 WL 805271, at *10 (E.D. Tex. Feb. 18, 2020), aff’d, 846 F. App’x 914 (Fed.

Cir. 2021) (quoting Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 808 (Fed.

Cir. 2002)). These guideposts dictate that the preamble is limiting here.

         First, the preambles—“an exercise bike” and “a stationary bike”—provide antecedent

basis for the phrase “the stationary bike” that appears in the body of each independent claim.

Compare Ex. B at 8:2 (“A stationary bike . . .”), with id. at 8:13 (“the stationary bike”). Thus, the

preamble provides context for the later term “the stationary bike.”

         Second, the body of the disputed claims sets forth individual structural elements largely

without contextual reference to the claimed “exercise bike”/“stationary bike.” Ex. A at 7:50-8:10.

For example, if the Court were to read the preamble out of the claims, the limitations reciting a

flywheel would lack context as to what the flywheel is included in or used for.

         Third, “[t]he specification is replete with references to the invention” as an exercise

bike/stationary bike. See Poly-Am., L.P. v. GSE Lining Tech., Inc., 383 F.3d 1303, 1310 (Fed. Cir.

2004). For example, the Asserted Patents are entitled: “Programmed Exercise Bicycle With

Computer Aided Guidance.” 4 The specification also explains:

         •   “The invention pertains to a stationary exercise bike . . . .” Ex. A at Abstract;

         •   “[A] need exists for a stationary exercise bike for use by an individual . . . . There also

             exists a need for the stationary bike to . . . .” Id. at 2:10-19;


4
    All emphasis is added unless otherwise noted.

                                                   -4-
Case 2:20-cv-00382-JRG Document 64 Filed 06/03/21 Page 10 of 37 PageID #: 442




       •    “In a first aspect of the invention, a stationary exercise bike for [i]ndoor cycling is used

            . . . . In another aspect of the invention, a stationary exercise bike . . . is described.” Id.

            at 2:42-48;

       •    “FIG. 1 shows a stationary exercise bike 10 . . . .” Id. at 3:3-4; and

       •    “Bike 10 of the current invention provides many benefits over other stationary bikes

            . . . . Many such stationary bikes simply do not offer the type of workout that the

            current bike offers. . . . bike 10 of the current invention is intended for alternating

            standing and sitting and thus allows different riding positions.” Id. at 7:11-19.

       Fourth, during prosecution, Mad Dogg relied on the preamble to distinguish the claimed

invention from the prior art. For example, in response to a March 31, 2015 office action relating

to the ’240 patent, Mad Dogg amended the preamble of the claims to replace the term “device”

with the term “bike” as follows: “An exercise bike device.” Ex. D, September 30, 2015 Response

at 2. Mad Dogg made a similar preamble amendment during prosecution of the ’328 patent,

replacing “exercise device” with “stationary bike.” Ex. E, March 13, 2018 Response at 2. Mad

Dogg also argued against an obviousness prior art rejection by explaining that “[w]ith . . . its

SPINNER® bikes and eSPINNER® bikes, [Mad Dogg] created the exercise category of indoor

cycling.” Ex. F, January 13, 2017 Response at 6. Mad Dogg further distinguished its invention

from prior art relating to treadmills, noting “[t]hat Watterson only disclosed such automated

mechanized adjustment makes sense when considering that Watterson is primarily directed to

treadmills . . . .” Ex. G, July 6, 2016 Response at 6.

       B.       “A Frame That Is Configured to Allow a Rider to Ride in a Sitting and
                Standing Position” Should Be Given Its Plain and Ordinary Meaning.

     Term (Claim No.)             Mad Dogg’s Construction                 Peloton’s Construction
 “a frame that is               Plain and ordinary meaning            Plain and ordinary meaning
 configured to allow a


                                                  -5-
Case 2:20-cv-00382-JRG Document 64 Filed 06/03/21 Page 11 of 37 PageID #: 443




 rider to ride in a sitting                                      To the extent Mad Dogg seeks
 and standing positions”                                         to import some specific criteria
 (’240 patent – 1, 14; ’328                                      (e.g., open geometry, support
 patent – 1)                                                     structures) that it contends
                                                                 establish that some frames are
                                                                 configured to allow a rider to
                                                                 ride in sitting and standing
                                                                 positions while others are not,
                                                                 the term is indefinite.

       The parties agree that the claim term “a frame that is configured to allow a rider to ride in

a sitting and standing positions” should be construed in accordance with its plain and ordinary

meaning. The Court’s analysis of this term can stop here. Mad Dogg’s construction does not seek

to “import some specific criteria” that, according to Peloton, would somehow render the term

indefinite. The criteria for meeting this claim limitation are expressed in the plain and ordinary

meaning of the claim language, period.

       A frame “that is configured to allow a rider to ride in a sitting and standing position” is

clear and simple for a jury to understand. Peloton’s expert, R. Lee Rawls, agrees that “such bikes

were common around 2005 (and were for many years before) and a POSITA [person of ordinary

skill the art] familiar with bicycles and exercise equipment would easily recognize bikes that allow

a rider to both sit and stand on them while riding.” Ex. H, Rawls Report at ¶ 120.

       As explained supra at Section II, the claimed

frame of the stationary exercise bike, as embodied in

Figure 1 of the Asserted Patents, clearly allows a rider

to ride in a sitting and standing position because of the

spatial relationship between the seat, pedals and

handlebars (as illustrated by the blue triangle in the

image at right).

       By way of contrast, the frame of a recumbent-style stationary exercise bike, as shown in

                                               -6-
Case 2:20-cv-00382-JRG Document 64 Filed 06/03/21 Page 12 of 37 PageID #: 444




LIFECYCLE’s SR70 recumbent bike below, is not “configured to allow a rider to ride in a sitting

and standing position.” Peloton’s expert, Mr. Rawls, agrees. Ex. I, Rawls Tr. at 146:12-15 (“I don’t

think it’s practical to stand on a recumbent bike.”). By positioning the pedals in front of the

handlebars (illustrated by the annotated red triangle), recumbent exercise bikes prevent a user from

riding in a standing position.




Ex. C (annotated).

       Unlike the claimed inventions, the design of a recumbent exercise bike requires a user to

pedal from a sitting position. The specification distinguishes examples of prior art recumbent

exercise bikes including those created by LIFECYCLE. See Ex. A at 7:12-31; see also Ex. C.

Peloton’s expert made no attempt to read prior art recumbent exercise bikes on this feature of the

claimed invention.5 The Court should adopt the plain and ordinary meaning of this term as agreed

by the parties.


5
  During prosecution of the ’240 patent, Mad Dogg distinguished the pending claims over a
recumbent exercise bike of U.S. Patent No. 7,022,048 (“Fernandez”), noting that “it does not
appear that the bike of Fernandez may be ridden in a standing position.” Ex. D, September 30,
2015 Response at 6. The examiner dropped his reliance on the recumbent exercise bike of
Fernandez in the subsequent office action. Ex. J, January 6, 2016 Office Action at 2-4.

                                               -7-
Case 2:20-cv-00382-JRG Document 64 Filed 06/03/21 Page 13 of 37 PageID #: 445




       C.      “A Direct Drive Mechanism That Couples a Pedal Assembly and Flywheel
               and That Facilitates a Smooth Transition Between Sitting and Standing
               Positions” Should Be Given Its Plain and Ordinary Meaning.

     Term (Claim No.)            Mad Dogg’s Construction              Peloton’s Construction
  “a direct drive             Plain and ordinary meaning (to       Plain and ordinary meaning
  mechanism that              the extent the term “smooth          (to the extent the term
  couples a pedal             transition” is not found             “smooth transition” is not
  assembly and flywheel       indefinite)                          found indefinite)
  and that facilitates a
  smooth transition                                                To the extent Mad Dogg
  between sitting and                                              seeks to import some specific
  standing positions”                                              criteria (e.g., open geometry,
  (’240 patent – 1, 14;                                            support structures) that it
  ’328 patent – 1)                                                 contends establish that some
                                                                   frames are configured to
                                                                   allow a rider to ridein sitting
                                                                   and standing positions
  “smooth transition”         Should be construed as part of       Indefinite
  (‘240 – 1, 14; ‘328 –       “a direct drive mechanism that
  1)                          couples a pedal assembly and
                              flywheel and that facilitates a
                              smooth transition between
                              sittingand standing positions”;
                              but if construed separately,
                              plain and ordinary meaning

       The parties agree that the term “a direct drive mechanism that couples a pedal assembly

and flywheel and that facilitates a smooth transition between sitting and standing positions” should

be construed in accordance with its plain and ordinary meaning. No further analysis is required.

Mad Dogg does not seek to import anything into its claim construction; just like Peloton, Mad

Dogg relies exclusively on the plain and ordinary meaning of the claim language.

       The parties’ sole disagreement on this term is whether the phrase “smooth transition” in

the context of the claim language is indefinite. Peloton’s expert Mr. Rawls contends that “[t]he

‘smoothness’ of a transition between sitting and standing means something different to every bike

rider and can also mean something different depending on the bike design.” Ex. H at ¶ 134. As an

initial matter, “every bike rider” is not a POSITA and not the appropriate perspective from which


                                               -8-
Case 2:20-cv-00382-JRG Document 64 Filed 06/03/21 Page 14 of 37 PageID #: 446




the term should be interpreted. Moreover, in his deposition, Peloton’s expert admitted that a

POSITA can determine whether the movement of an exercise bike is “smooth.” For example,

Mr. Rawls conceded that the mechanical elements of an exercise bike, such as their “bearings,”

“brakes,” and the “balance” of the “flywheel,” and not simply a user’s perception, contribute to

the smoothness of the bike’s flywheel movement. Ex. I at 118:18-119:16. Mr. Rawls also stated

that a POSITA can recognize when “[a flywheel’s movement] isn’t smooth, it’s rough or noisy or

whatever it is” and, in response, “could create a bike that eliminated a lot of the mechanical

roughness.” Id. at 120:4-10, 144:12-13. In this regard, he acknowledged that “the more inertia you

put into the system, the more it would smooth out [a rider’s] cadence.” Id. at 130:23-131:9; see

also Ex. K, U.S. Patent No. 5,961,424 (the “’424 patent”) at 1:28-30 (stating that a high-inertia

“flywheel provides a smooth, non-jerky pedaling rhythm which provides an efficient and rigorous

exercise for the rider . . . ”).6

          In fact, Peloton’s expert acknowledges that, as a POSITA, he can recognize the difference

between a “smooth transition” and a transition that is not smooth—and has experienced both many

times. Ex. I at 146:23-147:6 (“Q. You’ve experienced smooth transitions from sitting to standing

positions on numerous different bikes, correct? A. Correct. Q. And have you experienced

transitions from sitting to standing positions on exercise bicycles that are not smooth? A. Yes.”).

He also agrees that an exercise bike with a high-inertia flywheel can provide a “smooth transition

from sitting to standing positions” at lower RPMs. Id. at 148:21-25. In sum, Peloton’s expert has

no problem recognizing a “smooth transition” between sitting and standing positions and whether

an exercise bike can facilitate a smooth transition (even though every rider’s personal experience

may not always be the same).


6
    The specification incorporates the ’424 patent by reference. Ex. A at 3:17-18.

                                                 -9-
Case 2:20-cv-00382-JRG Document 64 Filed 06/03/21 Page 15 of 37 PageID #: 447




       Mr. Rawls’s expert declaration is also flawed because he fails to construe the term “smooth

transition” within the context of the entire claim limitation—“a direct drive mechanism that

couples a pedal assembly and flywheel and that facilitates a smooth transition between sitting and

standing positions”—which recites features that would be familiar to a POSITA and that a

POSITA would understand facilitate a “smooth transition.” See Ex. A at 7:53-55. For example,

the ’424 patent (incorporated by reference into the specification of the Asserted Patents) confirms

that a POSITA would understand a direct drive mechanism coupled to a pedal assembly and a

flywheel may facilitate a “smooth transition between sitting and standing positions,” as illustrated

by the following disclosures:

       •   “Other benefits are derived from the direct drive interaction between the inertia

           flywheel and the crank arms . . . . The inertia flywheel provides a smooth, non-jerky

           pedaling rhythm . . . .” Ex. K at 1:26-31;

       •   “The inertia wheel provides means for continued drive train (wheel to crank to leg)

           movements during those periods when the crank is in top dead center or bottom dead

           center positions, where the rider’s legs are somewhat weaker in providing rotary motion

           to the activating crank arms. The flywheel affords smooth and steady operation for

           the rider.” Id. at 1:37-43; and

       •   “the present invention maintains the ‘pedal through’ benefit of standard direct drive

           exercise bicycles. The pedal-through benefit helps the rider pedal continuously and

           smoothly through the top and bottom pedal positions where riders typically are

           weakest.” Id. at 8:5-9.

       The Hernandez patent mentioned in the specification, Ex. A at 2:28-37, further confirms

that a smooth transition between sitting and standing positions was an understood concept as it



                                               - 10 -
Case 2:20-cv-00382-JRG Document 64 Filed 06/03/21 Page 16 of 37 PageID #: 448




distinguishes “standard stationary bikes that do not allow for a smooth ride while ‘climbing’,

‘jumping’, or ‘free-wheeling,” Ex. L, U.S. Patent No. 6,287,239 (“Hernandez”) at 1:41-44,

whereby “jumping” refers to “alternately sitting and standing, for a period of time,” id. at 1:27-28.

Hernandez further notes that the “Spinning” cycle “differs from standard stationary bicycles, in

that it contains a 45-pound ‘flywheel’ which allows for manual resistance control and for constant

resistance. Thus, the user may stand or sit on the cycle, without having the pedals ‘give way’, as

they would with a stationary cycle.” Id. at 1:28-34. A POSITA would recognize the scope of a

“smooth transition” between sitting and standing positions with reasonable certainty in light of the

disclosure in Hernandez.

       In addition, the specification contrasts classes of stationary exercise bikes that do not allow

smooth transitions between sitting and standing, noting: “[f]or example, the LIFECYCLE type

bike does not have the geometry to permit alternating standing and sitting in a smooth manner. In

contrast, bike 10 of the current invention is intended for alternating standing and sitting and thus

allows different riding positions.” Id. at 7:15-20.7 The specification clearly reinforces a POSITA’s

understanding of a “smooth transition” in the context of the claimed exercise bike.

       Accordingly, although the term “smooth transition” is a term of degree, it informs those

skilled in the art, when read in the context of the claim language and specification, about the scope

of the claimed invention with reasonable certainty. Many decisions from the Federal Circuit and

this Court have recognized that terms of degree, when construed in the context of the intrinsic

evidence, convey the scope of the claimed invention with reasonable certainty. See, e.g., Sonix

Tech. Co. v. Publ’ns Int’l, Ltd., 844 F.3d 1370, 1377 (Fed. Cir. 2017) (“reject[ing] the proposition



7
 As noted above, a “LIFECYCLE type bike” refers either to a recumbent stationary exercise bike
or an upright stationary exercise bike. See supra at Section III.B.

                                               - 11 -
Case 2:20-cv-00382-JRG Document 64 Filed 06/03/21 Page 17 of 37 PageID #: 449




that claims involving terms of degree are inherently indefinite . . .[because] ‘claim language

employing terms of degree has long been found definite where it provided enough certainty to one

of skill in the art when read in the context of the invention’”); Luv N’ Care, Ltd. v. Jackel Int’l

Ltd., 115 F. Supp. 3d 808, 831-32 (E.D. Tex. 2015) (finding a term to be “‘one of degree’ . . . does

not, by itself require a finding of indefiniteness” and finding that the term “maximum distance”

was definite because a person of ordinary skill in the art “would understand the meaning of the

term . . . in the context of the claims and specification”); Immersion Corp. v. Samsung Elecs. Am.,

Inc., No. 2:17-CV-572-JRG, 2018 WL 5005791, at *15 (E.D. Tex. Oct. 16, 2018) (finding definite

the term “approximately planar touch surface,” wherein “approximately” was admitted to be term

of degree); Ultravision Techs., LLC v. Holophane Eur. Ltd., No. 2:19-CV-00291-JRG-RSP, 2020

WL 6271231, at *9-11 (E.D. Tex. Oct. 26, 2020) (rejecting defendant’s argument that a term of

degree, “substantially,” rendered the claims indefinite); RevoLaze LLC v. J.C. Penney Co., Inc.,

No. 2:19-cv-00043-JRG, 2020 WL 697891, at *11-12 (E.D. Tex. Feb. 11, 2020) (finding that the

term “overetching” was not indefinite as a subjective term of degree without objective boundaries

because the term informed the meaning of related claim terms).

       Nor is there anything inherently indefinite about the term “smooth” itself. See Bausch &

Lomb, Inc. v. Barnes-Hind/Hydrocurve, Inc., 796 F.2d 443, 450 (Fed. Cir. 1986) (the term

“smooth” was not indefinite because a person of ordinary skill in the art would understand the use

of “smooth” within the context of the claim); Advanced Aerospace Techs., Inc. v. United States,

124 Fed. Cl. 282, 295 (Fed. Cl. 2015) (finding that “smooth” was not indefinite—over defendant’s

objection that the patentee “failed to provide an ‘objective means’ to determine . . . whether an

arrangement is ‘smooth’ or ‘non-smooth’”—because the term related to the intended structure).

The Court should adopt the plain and ordinary meaning of the entire claim limitation and reject



                                               - 12 -
Case 2:20-cv-00382-JRG Document 64 Filed 06/03/21 Page 18 of 37 PageID #: 450




Peloton’s argument that “smooth transition,” in isolation, is indefinite.

       D.      “A Mechanism That Provides Resistance to the Flywheel and That Is
               Manually Adjustable by the Rider to Vary the Pedaling Resistance” Should
               Be Given Its Plain and Ordinary Meaning.

     Term (Claim No.)            Mad Dogg’s Construction              Peloton’s Construction
  “a mechanism that            No construction required; plain     As governed by 35 U.S.C.
  provides resistance to       and ordinary meaning; not           § 112(f) (pre-AIA § 112(6)):
  the flywheel and that is     governed by 35 U.S.C. § 112(f)
                                                                       • Recited function:
  manually adjustable by       (pre-AIA § 112(6))
                                                                         providing resistance to
  the rider to vary
                                                                         the flywheel in a way
  pedaling resistance”
                                                                         that is manually
  (’240 patent – 1, 14;
                                                                         adjustable by the rider
  ’328 patent – 1)
                                                                         to vary the pedaling
                                                                         resistance
                                                                       • Disclosed structure:
                                                                            structure labeled with
                                                                            reference numeral 16
                                                                            as depicted in Figure 1
                                                                            (friction brake)

       The claim term “a mechanism that provides resistance to the flywheel and that is manually

adjustable by the rider to vary pedaling resistance” should be construed in accordance with its

plain and ordinary meaning. The term is readily understandable by a lay juror based on its plain

language—it uses familiar words that require no specialized knowledge, education or training.

       Peloton cannot overcome the strong presumption that § 112, ¶ 6 does not apply in the

absence of the word “means.” See, e.g., Zeroclick, LLC v. Apple Inc., 891 F.3d 1003, 1007 (Fed.

Cir. 2018). The presumption can only be overcome if the claim fails to recite “sufficiently definite

structure” or else merely recites a “function without reciting sufficient structure for performing

that function.” Id. The test here is whether “the words of the claim are understood by persons of

ordinary skill in the art to have a sufficiently definite meaning as the name for structure.”

Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1348 (Fed. Cir. 2015) (en banc in relevant

portion); see also Cypress Lake Software, Inc. v. Samsung Elecs. Am., Inc., 382 F. Supp. 3d 586,


                                               - 13 -
Case 2:20-cv-00382-JRG Document 64 Filed 06/03/21 Page 19 of 37 PageID #: 451




598 (E.D. Tex. 2019) (“The presumption stands or falls according to whether one of ordinary skill

in the art would understand the claim with the functional language, in the context of the entire

specification, to denote sufficiently definite structure or acts for performing the function.”). “The

question whether [a term] invokes section 112, paragraph 6, depends on whether persons skilled

in the art would understand the claim language to refer to structure, assessed in light of the

presumption that flows from the drafter’s choice not to employ the word ‘means.’” Samsung Elecs.

Am., Inc. v. Prisua Eng’g Corp., 948 F.3d 1342, 1354 (Fed. Cir. 2020).

       This Court and others have repeatedly found that claims terms including the word

“mechanism” are not nonce words requiring a means-plus-function interpretation. See, e.g.,

Nanology Alpha LLC v. WITec Wissen. Instr. & Tech. GmbH, No. 6:16-CV-00445-RWS, 2017

WL 5905272, at *9-11 (E.D. Tex. Nov. 30, 2017) (finding that “movement mechanism” imparted

structure); Accuhale LLC v. AstraZeneca LP, No. 6:11–cv–707, 2013 WL 4045904, at *8 (E.D.

Tex. Aug. 7, 2013) (“Because ‘rotation mechanism’ is one that is understood to describe structure,

35 U.S.C. § 112 ¶ 6 does not apply and ‘rotation mechanism’ is not a means-plus-function term.”);

Unicorn Glob. Inc. v. Golabs, Inc., No. 3:19-CV-0754-N, 2020 WL 2745692, at *5 (N.D. Tex.

May 26, 2020) (finding “rotating mechanism” to not implicate means plus function); Integrity

Worldwide LLC v. Rapid-EPS Ltd., No. 3:17-CV-0055-K, 2018 WL 3609430, at *4-5 (N.D. Tex.

May 29, 2018) (construing “locking mechanism” as plain and ordinary meaning and not a means-

plus-function element because it conveyed sufficient structure); Greenberg v. Ethicon Endo-

Surgery, Inc., 91 F.3d 1580, 1583 (Fed. Cir. 1996) (“detent mechanism” was not subject to § 112,

¶ 6 because “detent,” while describing the function it performs, denotes a type of device with a

generally understood meaning in the mechanical arts); Uni-Sys., LLC v. U.S. Tennis Ass’n Nat’l

Tennis Ctr. Inc., No. 17-CV-147-KAM-CLP, 2020 WL 3960841, at *13 (E.D.N.Y. July 13, 2020)



                                               - 14 -
Case 2:20-cv-00382-JRG Document 64 Filed 06/03/21 Page 20 of 37 PageID #: 452




(“In the term ‘retention mechanism,’ the modifier ‘retention’ provides sufficient structure when

modifying the term ‘mechanism’ to place the claim outside the scope of 35 U.S.C. § 112 ¶ 6.”);

Midwest Athletics & Sports All. LLC v. Xerox Corp., No. 6:19-CV-06036-EAW, 2020 WL

7692767, at *14 (W.D.N.Y. Dec. 28, 2020) (finding that “a marking mechanism for producing an

image on media” to not implicate means plus function).

       Here, “a mechanism that provides resistance to the flywheel” evokes a class of known

structures in the exercise bike industry and thus should not be treated as a means-plus-function

limitation. For example, Peloton’s expert admits that (i) “[a] POSITA would understand that there

were many ways to provide resistance to a flywheel in a manually adjustable way” and

(ii) “[p]eople of skill in the art before 2005 would also have been familiar with these devices and

several other ways to provide manually adjustable resistance to a flywheel.” Ex. H at ¶ 144.

Mr. Rawls also admits that “[a] POSITA would understand from the specification that the

structure, the ‘resistance mechanism’ labeled 16 in Figure 1, is the device that applies friction to

the flywheel . . . .” Id. at ¶ 146. 8 Furthermore, during his deposition, Mr. Rawls conceded that

“there were various mechanisms to provide resistance to a flywheel that were known to a POSITA

in 2005.” Ex. I at 152:3-11; see id. at 154:10-155:8 (identifying “fan-type brakes,” “rollers that

you could sort of squeeze against the tire,” “eddy current brakes” and “permanent magnet brakes”

as known mechanisms “for providing resistance to a flywheel for use in a particular exercise

bike”). As such, Peloton’s expert admits the claimed “mechanism that provides resistance to the

flywheel” connotes a class of known structures to a POSITA. For this reason alone, the limitation

provides sufficiently definite meaning as the name for structure and 35 U.S.C. § 112, ¶ 6 should



8
  Mr. Rawls also fails to mention the existence of magnetic resistance mechanisms known at the
time of the invention. See, e.g., Ex. K at 4:60 (“magnetic resistive bicycles”).

                                               - 15 -
Case 2:20-cv-00382-JRG Document 64 Filed 06/03/21 Page 21 of 37 PageID #: 453




not apply. Peloton did not provide an alternative claim construction and no special meaning is set

forth in the Asserted Patents, so the Court should adopt a plain and ordinary construction.

        The claim language specifies that the mechanism “is manually adjustable by the rider to

vary the pedaling resistance” and thus sets forth how the mechanism operates to provide resistance

to the flywheel. Ex. A at 7:58-60. This language provides a category of specific known structures

as confirmed above by Mr. Rawls. As a result, this context indicates the structural nature of the

claimed mechanism and “is sufficient to sustain the presumption against § 112, ¶ 6.” See Clear

Imaging Rsch., LLC v. Samsung Elecs. Co., No. 2:19-cv-00326-JRG, 2020 WL 6384731, at *9

(E.D. Tex. Oct. 30, 2020).

        The specification, including through patents incorporated by reference therein, describes

different kinds of resistance mechanisms that were known to a POSITA at the time of the

invention. See Ex. A at FIG. 1; 1:42-46; 1:54-60; 3:5-15; 6:39-56; Ex. M, ’185 patent at 4:51-56;

Ex. N, ’608 patent at 5:8-14; Ex. K at 7:30-44. In particular, the specification notes that “[t]he rider

may adjust the resistance device according to the resistance displayed. . . . Alternatively, the

resistance may be computer controlled and change automatically.” Ex. A at 6:39-50. Furthermore,

the incorporated by reference U.S. Patent No. 6,468,185 (the “’185 patent”) states that “[t]he

stationary exercise bicycle may comprise a dual chain tension device which is adjustable while the

rider is in motion. Moreover, the stationary exercise bicycle may comprise a cable resistance

braking system which permits the rider to adjust the resistance of the flywheel. A resistance plate

23 may support a cable to the flywheel.” Ex. M at 4:51-56. This shows that it was understood that

the claimed “mechanism” encompassed well-understood categories of structures, and it would be

improper to limit the claim term to one specific structure disclosed in one specific drawing.

        As noted above, the claimed “mechanism that provides resistance to the flywheel” refers



                                                 - 16 -
Case 2:20-cv-00382-JRG Document 64 Filed 06/03/21 Page 22 of 37 PageID #: 454




to several known structures well understood by one of ordinary skill in the art. The extrinsic

evidence supports the conclusion that mechanism refers to a physical structure of parts configured

to operate in a known manner to provide resistance to the flywheel. For example, the term

“mechanism” is defined as (i) “a system of parts working together in a machine; a piece of

machinery,” Ex. O, The New Oxford American Dictionary (1st ed. 2001) at 1060; and (ii) “a

machine or part of a machine that performs a specific task” Ex. P, Bloomsbury English Dictionary

(2nd ed. 2004) at 1168. Accordingly, the Court should adopt the plain and ordinary meaning of

the term and § 112, ¶ 6 does not apply.

       E.      The “Computer . . . Configured to . . .” Terms Should Be Given Their Plain
               and Ordinary Meaning.

      Term (Claim No.)          Mad Dogg’s Construction             Peloton’s Construction
  “a computer that is         No construction required; plain    Indefinite, as governed by 35
  coupled to the              and ordinary meaning; not          U.S.C. § 112(f) (pre-AIA
  stationary bike, that is    governed by 35 U.S.C. § 112(f)     § 112(6)), for lacking
  configured to connect       (pre-AIA § 112(6))                 sufficient structure (i.e.,
  with the internet or                                           algorithms for the recited
  other computer network                                         functions):
  . . . and that stores                                             • Recited functions:
  power exerted by the                                                 connecting with the
  rider.” (’240 patent –1)                                             internetor other
                                                                       computer network and
                                                                       storing power exerted
                                                                       by the rider
                                                                    • Disclosed structure:
                                                                       none
  “a computer that is         No construction required; plain    Indefinite, as governed by 35
  coupled to the              and ordinary meaning; not          U.S.C. § 112(f) (pre-AIA
  stationary bike, that is    governed by 35 U.S.C. § 112(f)     § 112(6)), for lacking
  configured to connect       (pre-AIA § 112(6))                 sufficient structure (i.e.,
  with the internet or                                           algorithms for therecited
  other computer                                                 function):
  network.”                                                         • Recited function:
  (’240 patent – 14;                                                  connecting with the
  ’328 patent – 1)                                                    internet or other
                                                                      computer network
                                                                    • Disclosed structure:

                                              - 17 -
Case 2:20-cv-00382-JRG Document 64 Filed 06/03/21 Page 23 of 37 PageID #: 455




                                                                         none
  “the computer is             No construction required; plain     Indefinite, as governed by 35
  configured to measure        and ordinary meaning; not           U.S.C. § 112(f) (pre-AIA
  the pedaling resistance      governed by 35 U.S.C. § 112(f)      § 112(6)), for lacking
  and the rider’s              (pre-AIA § 112(6))                  sufficient structure (i.e.,
  cadence and is                                                   algorithms for the recited
  configured to calculate                                          functions):
  power exerted by the
                                                                      • Recited functions:
  rider based on the
                                                                        measuring the
  pedaling resistance
                                                                        pedaling resistance
  and the rider’s
                                                                        and the rider’s cadence
  cadence” (’240
                                                                        and calculating power
  patent – 14; ’328
                                                                        exerted by the rider
  patent – 1)
                                                                        based on the pedaling
                                                                        resistance and the
                                                                        rider’s cadence
                                                                      • Disclosed structure:
                                                                        none

       The claim terms (i) “a computer that is coupled to the stationary bike, that is configured

to connect with the internet or other computer network . . . and that stores power exerted by the

rider,” Ex. A at 7:61-67, (ii) “a computer that is coupled to the stationary bike, that is configured

to connect with the internet or other computer network,” id. at 8:66-9:1, and (iii) “the computer is

configured to measure the pedaling resistance and the rider’s cadence and is configured to

calculate power exerted by the rider based on the pedaling resistance and the rider’s cadence,” id.

at 9:5-8, should be construed in accordance with their plain and ordinary meaning. They recite

well-understood structures, such as “computer,” “internet,” and “computer network,” in the

context of non-technical cycling terms, such as “pedaling resistance” and “rider’s cadence,” that a

lay juror would have no difficulty understanding.

       Peloton’s request to construe the terms under 35 U.S.C. § 112, ¶ 6 is misplaced because

Peloton cannot overcome the strong presumption that § 112, ¶ 6 does not apply in the absence of

the word “means.” See, e.g., Zeroclick, 891 F.3d at 1007. Here, as in other cases, the claimed

“computer” evokes a class of well-known structures and thus should not be treated as a means-

                                               - 18 -
Case 2:20-cv-00382-JRG Document 64 Filed 06/03/21 Page 24 of 37 PageID #: 456




plus-function limitation. See, e.g., Zak v. Facebook, Inc., No. 4:15-cv-13437, 2020 WL 589433,

at *9 (E.D. Mich. Feb. 6, 2020) (“a person of ordinary skill in the art would recognize that the term

‘computer,’ in the context of the claims [at issue] . . . [possessed] a sufficiently definite meaning

as the name for structure” and that “computer” was therefore not a nonce word); RLIS, Inc. v.

Allscripts Healthcare Sols., Inc., Nos. 3:12-CV-208, 3:12-CV-209, 2013 WL 3772472, at *14-16

(S.D. Tex. July 16, 2013) (“computer system under software control,” “computer executable

database software,” and “computer software” were not nonce terms and were not means-plus-

function limitations); Perdiem Co, LLC v. IndusTrack LLC, No. 2:15-cv-727-JRG-RSP, 2016 WL

3633627, at *41 (E.D. Tex. July 7, 2016) (rejecting argument that “one or more computer servers

configured to” was a nonce word or governed by 35 U.S.C. § 112, ¶ 6).

       Furthermore, this Court has repeatedly held that a related term, “processor,” is a structure-

connoting term and not subject to 35 U.S.C. § 112, ¶ 6. For example, in Smartflash LLC v. Apple

Inc., this Court reasoned that, because a processor can “perform certain functions even without

specific instruction,” the term “processor” independently “recites at least some structure,” and the

defendant failed to overcome the presumption that § 112, ¶ 6 does not apply. 77 F. Supp. 3d 535,

541-42 (E.D. Tex. 2014). The claimed “computer” here is a structure-connoting term which recites

substantially more “structure” than the “processor” in Smartflash. Accord Clear Imaging Rsch.,

2020 WL 6384731, at *9 (“[T]he Court rejects Defendants’ position and determines that the

‘processor . . . configured to . . . ’ terms are not governed by § 112, ¶ 6 and that they have their

plain and ordinary meanings without the need for further construction.”); SEVEN Networks, LLC

v. Apple Inc., No. 2:19-CV-115-JRG, 2020 WL 1536152, at *49 (E.D. Tex. Mar. 31, 2020) (“[T]he

term ‘processor’ refers to a well-known structure, and the claims recite that this well-known

structure has a particular configuration in the claimed invention.”); Panoptis Pat. Mgmt., LLC v.



                                               - 19 -
Case 2:20-cv-00382-JRG Document 64 Filed 06/03/21 Page 25 of 37 PageID #: 457




Blackberry Ltd., No. 2:16-CV-62-JRG-RSP, 2017 WL 497571, at *18-19 (E.D. Tex. Feb. 7, 2017)

(“Here, ‘processor’ is not a ‘nonce’ term but rather connotes a class of structures.”); Realtime

Data, LLC v. Rackspace US, Inc., No. 6:16-CV-00961-RWS-JDL, 2017 WL 2590195, at *15-16

(E.D. Tex. June 14, 2017) (“processor” was not a nonce term because the patent “disclose[d] the

objectives and operations of the processor, such that in combination with the ‘structure-connoting

term’ itself, means-plus-function claiming is inapplicable”); Advanced Mktg. Sys., LLC v. CVS

Pharmacy, Inc., Nos. 6:15-cv-134-JRG-KNM, 6:15-cv-137-JRG-KNM, 2016 WL 1741396,

at *19-20 (E.D. Tex. May 3, 2016) (finding “data processor” not to be a means-plus-function

term); Syncpoint Imaging, LLC v. Nintendo of Am. Inc., No. 2:15-cv-00247-JRG-RSP, 2016 WL

55118, at *20 (E.D. Tex. Jan. 5, 2016) (finding that “processor” has its plain and ordinary meaning

because “one of ordinary skill in the art would understand the structural arrangements of the

processor from the recited objectives and operations of the processor”); E-Watch Inc. v. Apple,

Inc., No. 2:13-CV-1061-JRG-RSP, 2015 WL 1387947, at *10-14 (E.D. Tex. Mar. 25, 2015)

(rejecting defendant’s arguments that “processor” phrases in the patent invoked 35 U.S.C. § 112,

¶ 6); Cypress Lake Software, 382 F. Supp. 3d at 615 (term “processor configured for” not means-

plus-function). 9

        Peloton’s expert does not contend that the term “computer” fails to represent a class of

well-known structures. Instead, Mr. Rawls, who is not an expert in computer science and is not


9
  See also Razor USA LLC v. DGL Grp., Ltd., No. 19-12939-JMV-MF, 2021 WL 651257, at *13
(D.N.J. Feb. 19, 2021) (“Words such as computer, microprocessor, processor, program, or user
interface code will not be considered nonce words and will not rebut the presumption that § 112(f)
does not apply if a person of ordinary skill in the art can ‘reasonably discern’ from the claim
language that the words (computer, microprocessor, processor, program, and/or user interface) are
a specific reference to conventional items ‘existing in the prior art at the time of the’ invention.”);
SkyHawke Techs., LLC v. DECA Int’l Corp., No. CV-18-1234-GW-PLAx, 2020 WL 2527050,
at *4 (C.D. Cal. Feb. 20, 2020) (“processor” did not implicate means-plus-function because the
term, “standing alone, does connote some structure to a POSA”).

                                                - 20 -
Case 2:20-cv-00382-JRG Document 64 Filed 06/03/21 Page 26 of 37 PageID #: 458




proficient in any programming languages, 10 initially claimed that the computer limitation should

be interpreted as means-plus-function terms because a “POSITA could not program any computer

to ‘connect with the internet or other computer network’ and ‘store power exerted by the rider’

without being given some description of how to do so through an algorithm or some other form of

structure recited.” Ex. H at ¶ 47 (emphasis added).11 Under cross-examination, however,

Mr. Rawls disavowed these opinions and conceded, as he must, that (i) “a POSITA . . . would

have been able to connect a computer to the internet in 2005 without being provided a specific

algorithm,” Ex. I at 62:23-64:5; (ii) there “were known ways to measure the power and resistance

to a POSITA” in 2005, id. at 68:18-70:6; and (iii) “a POSITA could have developed an algorithm

to be able to store the power exerted by a rider on a computer in 2005,” id. at 71:7-73:19. Mr. Rawls

also acknowledged that a POSITA knew that a computer could be connected to the internet by

using a device like a modem or a router, id. at 77:10-14, and knew that power data exerted by a

rider could have been stored in the memory of a computer, id. at 72:8-22.

          The specification of the Asserted Patents clearly describes a class of known structures

represented by the claimed “computer,” including:

          •   “The display screen includes a computer or other device to store and/or provide

              instructions.” Ex. A at 3:4-5;

          •   “The computer preferably stores riding instructions that are conveyed to the rider

              through display 100. The computer may also receive instructions and/or data from

              the rider through an input device 150 contained within the display 100 . . . .” Id. at



10
     Ex. I at 28:15-23, 32:5-10.
11
   This opinion is seemingly at odds with Mr. Rawls’s position that “storing, displaying, and
calculating the power exerted by the rider was well known in the art since at least the 1980s.”
Ex. H at ¶ 36.

                                                - 21 -
Case 2:20-cv-00382-JRG Document 64 Filed 06/03/21 Page 27 of 37 PageID #: 459




          3:58-64;

      •   “display 100 may include a device enabling connection of the computer with the

          internet or some other computer network. In this embodiment, the computer may send

          and receive data over the internet.” Id. at 4:66-5:7;

      •   “Handlebar 14 may include one or more sensors 24 to measure the rider’s pulse and

          heart rate. This information may be sent to the computer (discussed below). The

          computer may also receive heart rate signals from a monitor/transmitter worn by the

          rider.” Id. at 3:24-28;

      •   “The computer may store the workout parameters and rider’s fitness progress based on

          the duration of the workout, power exerted during prior workouts, calories burned or

          other parameters.” Id. at 4:46-55;

      •   “The computer may store and generate any number of work out routines including

          preprogrammed ones, routines saved by the user, and new routines based upon the

          rider’s specific parameters.” Id. at 5:29-49;

      •   “The computer in display 100 may be coupled to the pedal assembly 18 so that the

          computer may measure the rider’s actual cadence.” Id. at 6:8-20;

      •   “When the resistance value on display 128 changes, it may flash to attract the rider’s

          attention . . . . Alternatively, the resistance may be computer controlled and change

          automatically.” Id. at 6:39-50;

      •   “The speaker may be connected to a computer, a stereo, a video monitor, or other type

          of multi media device.” Id. at 7:4-11; and

      •   “Additionally, an ergometer may be attached to the present invention. Also, a computer

          controlled energy measuring and indicating device may be attached to the present



                                               - 22 -
Case 2:20-cv-00382-JRG Document 64 Filed 06/03/21 Page 28 of 37 PageID #: 460




               invention.” Ex. M, ’185 patent at 4:47-50. 12

          Furthermore, in 2005, the word “computer” was understood to be “[a] device that consists

of one or more associated processing units and peripheral units, that is controlled by internally

stored programs, and that can perform substantial computations, including numerous arithmetic

operations, or logic operations, without human intervention during a run. Note: May be stand

alone, or may consist of several interconnected units.” Ex. Q, IEEE 100 The Authoritative

Dictionary of IEEE Standards Terms (7th ed. 2000) at 207-08. 13 Any state of the art general

computer in 2005 could have been configured to “connect” to networks, to “store” information, to

“measure” inputs and to “calculate” resulting outputs as is required by the disputed terms and a

POSITA would not have required step-by-step instructions to accomplish these tasks.

          F.      The Terms Encompassing “the Rider is Provided With Instructions . . . ”
                  Should Be Given Their Plain and Ordinary Meaning.

     Term (Claim No.)               Mad Dogg’s Construction              Peloton’s Construction
  “the rider is provided          No construction required; plain   “the rider is provided with
  with instructions for the       and ordinary meaning              instructions, without an
  rider to manually adjust                                          instructor, for the rider to
  pedaling resistance, and                                          manually adjust pedaling
  instructions for the rider                                        resistance and to vary cadence
  to vary cadenceand                                                and riding positions including
  riding positions                                                  sitting and standing positions”
  including sitting and
  standing positions.”
  (’240 patent – 1;
 ’328 patent – 1)
 “the rider is provided with      No construction required; plain   “the rider is provided with
 instructions for the rider       and ordinary meaning              instructions, without an
 to manually adjust                                                 instructor, for the rider to
 pedaling resistance and to                                         manually adjust pedaling
 vary cadence.” (’240                                               resistance and to vary cadence”
 patent – 14)


12
  Peloton’s expert admits that an “ergometer” is a “power meter” used “to provide the power
exerted by the rider as an output.” Ex. H at ¶ 36.
13
     Peloton’s expert does not dispute this definition or provide his own definition of “computer.”

                                                  - 23 -
Case 2:20-cv-00382-JRG Document 64 Filed 06/03/21 Page 29 of 37 PageID #: 461




       Peloton proposes to import the negative limitation of “without an instructor” into the

construction of (i) “the rider is provided with instructions for the rider to manually adjust pedaling

resistance, and instructions for the rider to vary cadence and riding positions including sitting and

standing positions,” Ex. A at 8:3-7, and (ii) “the rider is provided with instructions for the rider to

manually adjust pedaling resistance and to vary cadence,” id. at 9:11-13. Nothing in the

specification justifies departing from the plain and ordinary meaning of this claim limitation.

       There are “only two exceptions to the general rule” that claim terms are construed

according to their plain and ordinary meaning: “1) when a patentee sets out a definition and acts

as his own lexicographer, or 2) when the patentee disavows the full scope of the claim term either

in the specification or during prosecution.” UNILOC 2017 LLC, 2020 WL 805271, at *4 (internal

quotations omitted). The standard for lexicography or disavowal is “exacting” and any disavowal

of claim scope must be “clear and unmistakable.” See GE Lighting Sols., LLC v. AgiLight, Inc.,

750 F.3d 1304, 1309 (Fed. Cir. 2014) (“The standards for finding lexicography and disavowal are

exacting.”); Thorner v. Sony Comput. Ent. Am. LLC, 669 F.3d 1362, 1366-67 (Fed. Cir. 2012)

(“The standard for disavowal of claim scope is . . . exacting” and disavowal must be “clear and

unmistakable”); UNILOC 2017 LLC, 2020 WL 805271, at *4, *9-10 (reciting the exacting

standard for disavowal and finding that there was no disavowal or lexicography to justify limiting

the claim term “digital image,” instead applying its plain and ordinary meaning); Max Blu Techs.,

LLC v. Cinedigm Corp., No. 2:15-CV-1369-JRG, 2016 WL 3688801, at *6-7, *11 (E.D. Tex. July

12, 2016) (reciting the exacting standard for disavowal and finding that defendant did not present

“evidence sufficient to establish” disavowal).

       No passage in the specification provides an express definition or constitutes disavowal. In

fact, express language in the specification supports the logical conclusion that the claimed



                                                 - 24 -
Case 2:20-cv-00382-JRG Document 64 Filed 06/03/21 Page 30 of 37 PageID #: 462




“instructions” may be provided by human instructors and contradicts Peloton’s forced narrow

interpretation to the contrary. For example, the claimed exercise bike allows a user to, among other

things, time-shift a live exercise class “so that the rider obtains the benefits of such classes despite

the fact that the rider’s schedule conflicts with prescheduled instructor-led classes.” Ex. A at

2:64-3:2; see also id. at Abstract (“The invention allows a rider to obtain benefits of a group,

instructor-led class though the rider’s schedule does not permit the rider to participate in the

class.”).

        Other portions of the specification disclose instructions contained on video further showing

that the claimed “instructions” may be provided by human instructors. For example, the

background of the Asserted Patents recognizes that “[p]reviously, videos of an instructor providing

instruction for an indoor cycling bike class have been available for an individual to watch as he or

she rides an indoor cycling bike. However, such videos require a separate VCR and monitor to

play the video.” Id. at 2:20-24. The specification, in describing the invention, provides a solution

to that issue by stating that “display 100 may include a device to receive a CD-ROM, DVD, VHS

tape or other storage medium that contains or receives riding instructions.” Id. at 4:66-5:2.

        In addition, the display of the claimed invention may include a speaker “connected to a

computer, a stereo, a video monitor, or other type of multi-media device [to] enable the rider to

listen to instructions or information as well as various entertainment media such as music.” Id. at

7:4-11. By distinguishing “instructions” from computer-generated information, the specification

confirms that the claimed “instructions” may be from an instructor. See id.

        Despite the foregoing, Peloton claims that certain snippets in the specification override

these plain teachings and require importation of the negative limitation of “without an instructor.”

But none of Peloton’s excerpts constitutes a “clear and unmistakable” disavowal of the ordinary



                                                 - 25 -
Case 2:20-cv-00382-JRG Document 64 Filed 06/03/21 Page 31 of 37 PageID #: 463




meaning that the “instructions” may be a recording of a human instructor. See Thorner, 669 F.3d

at 1366-67. Peloton’s expert could only take the unreasonable position that a “Digital Video Disk”

(i.e., DVD) and a “Video Home System” tape (i.e., VHS tape) cannot display an instructor’s audio

or visual instructions in the claimed invention. Ex. I at 108:22-109:22. He also claims, contrary to

the actual disclosure in the specification, that the instructions audible through the speaker of the

claimed bike could only be beeps and tones, not human instructions. Id. at 102:2-21. Peloton’s

position is unsupported by a plain reading of the intrinsic record and should be rejected.

       G.      “A Mechanism That Measures the Rider’s Cadence” Should Be Given Its
               Plain and Ordinary Meaning.

     Term (Claim No.)           Mad Dogg’s Construction               Peloton’s Construction
  “a mechanism that           No construction required; plain      Indefinite, as governed by 35
  measures the rider’s        and ordinary meaning; not            U.S.C. § 112(f) (pre-AIA §
  cadence” (’240 patent       governed by 35 U.S.C. § 112(f)       112(6)), for lacking sufficient
  – 14)                       (pre-AIA § 112(6))                   structure:
                                                                       • Recited function:
                                                                         measures the rider’s
                                                                         cadence
                                                                       • Disclosed structure:
                                                                         none

       The claim term “a mechanism that measures the rider’s cadence” should be construed in

accordance with its plain and ordinary meaning. It is readily understandable by a lay juror given

its use of non-technical, straightforward language.

       Peloton cannot overcome the strong presumption that § 112, ¶ 6 does not apply in the

absence of the word “means.” See, e.g., Zeroclick, 891 F.3d at 1007. As discussed above in

Section III.D, this Court has regularly found that claims terms including the word “mechanism”

do not invoke the statutory means-plus-function provision. See, e.g., Nanology Alpha LLC, 2017

WL 5905272, at *9-11; Accuhale LLC, 2013 WL 4045904, at *8; Unicorn Glob. Inc., 2020 WL

2745692, at *5.


                                               - 26 -
Case 2:20-cv-00382-JRG Document 64 Filed 06/03/21 Page 32 of 37 PageID #: 464




       Here, similar to the other “mechanism” claim term discussed in Section III.D, “a

mechanism that measures the rider’s cadence” clearly evokes at least a class of known structures

and thus should not be treated as a means-plus-function limitation. For example, Peloton’s expert

admits that (i) the specification “discloses [a] computer coupled to a pedal assembly so that the

computer may measure the cadence and then [provides] certain displays based on that cadence,”

Ex. H at ¶ 64; and (ii) that “[a] POSITA would understand that by 2005 there were many ways,

and many devices, to measure a rider’s cadence. These may include devices or components such

as magnets, sensors, or other electronics attached to a bicycle pedal, crank arm, chain stay, or

different parts of a wheel,” id. at ¶ 93. He confirmed in his deposition that these mechanisms for

measuring cadence were known to a POSITA by 2005. Ex. I at 90:3-21; 94:3-6. Peloton’s expert

thus admits that at least a well-known category of structures would be connoted to one of ordinary

skill in the art by the claimed “mechanism that measures the rider’s cadence.” For this reason

alone, the limitation provides a sufficiently definite meaning as the name for structure and

35 U.S.C. § 112, ¶ 6 should not apply.

       The claim language provides substantial guidance about the structure of the claimed

“mechanism that measures the rider’s cadence.” Independent claim 14 specifies that “the computer

is configured to measure the pedaling resistance and the rider’s cadence and is configured to

calculate power exerted by the rider based on the pedaling resistance and the rider’s cadence.”

Ex. A at 9:5-8. This surrounding claim language connotes structure for the claimed mechanism,

describes how the “mechanism that measures the rider’s cadence” operates, and “is sufficient to

sustain the presumption against § 112, ¶ 6.” Clear Imaging Rsch., 2020 WL 6384731, at *9.

       The specification adds to the term’s structure and provides disclosure supporting the plain

and ordinary meaning of this term. See Ex. A at FIG. 1; 3:3-13; 3:29-31; 3:49-4:10; 4:22-29; 4:46-



                                              - 27 -
Case 2:20-cv-00382-JRG Document 64 Filed 06/03/21 Page 33 of 37 PageID #: 465




5:7; 5:29-49; 6:8-20; 7:42-47; Ex. M at 4:47-50. In particular, the Asserted Patents note that “[t]he

computer in display 100 may be coupled to the pedal assembly 18 so that the computer may

measure the rider’s actual cadence. If the rider’s cadence is within the desired range being

displayed on a target cadence display 180 located in the display screen 106, a cadence screen 126

that is also located on the display screen 106 may illuminate in a certain way, e.g., non-flashing.”

Ex. A at 6:8-20.

          As noted above, a POSITA would have been aware of several well-understood structures

for the claimed “mechanism that measures the rider’s cadence.” In addition, as discussed in

Section III.D, the extrinsic evidence, such as contemporaneous dictionary definitions, supports this

conclusion. Therefore, a “mechanism that measures the rider’s cadence” could reasonably be

interpreted as “a machine or part of a machine that performs the task of measuring the rider’s

cadence.” Ex. P. The plain and ordinary meaning should be applied to this term.

          H.     “The Target Cadence Display Revealing the Appropriate Cadence at Which
                 a Rider Should Be Pedaling” Should Be Given Its Plain and Ordinary
                 Meaning.

        Term (Claim No.)           Mad Dogg’s Construction              Peloton’s Construction
     “the target cadence       No construction required; plain       Indefinite. See “appropriate
     display revealing the     and ordinary meaning; but if          cadence.” 14
     appropriate cadence at    construction is required: “a
     which a rider should be   certain range of cadence at which
     pedaling”(’240 patent     the rider should be pedaling
     – 7; ’328 patent – 4)     displayed to a rider”
     “appropriate cadence”     Should be construed as part of        Indefinite
     (’240 patent – 7; ’328    “the target display revealing the
     patent – 4)               appropriate cadence at which a
                               rider should be pedaling”; but if
                               construed separately, plain and
                               ordinary meaning but if

14
   Peloton states as follows: “This claim term, whether presented with the additional context or as
limited to ‘appropriate cadence’ as below, is indefinite. Peloton does not see the need to construe
this claim term in full when the term ‘appropriate cadence’ is sufficient to reflect the parties’
positions.” ECF No. 61 at 6 n.5.

                                               - 28 -
Case 2:20-cv-00382-JRG Document 64 Filed 06/03/21 Page 34 of 37 PageID #: 466




                              construction is required: “a
                              certain range of cadence at which
                              the rider should be pedaling”

       The term “the target display revealing the appropriate cadence at which a rider should be

pedaling” should be given its plain and ordinary meaning. Peloton points to no words within the

phrase that require construction or that would be confusing to a lay juror.

       The specification makes clear that this phrase should be understood in accordance with its

plain meaning or the term “appropriate cadence” should be construed as “a certain range of

cadence at which the rider should be pedaling displayed to a rider”:

               Screen 106 may also include a target cadence display 180 that
               provides the rider with a certain range of desired cadence. The
               cadence range displayed may change as the riding position
               change[s]. For example, a higher cadence range may be specified
               when the rider is seated and a lower cadence range may be specified
               when the rider is standing and climbing. . . .

               If the rider’s cadence is within the desired range being displayed
               on a target cadence display 180 located in the display screen 106, a
               cadence screen 126 that is also located on the display screen 106
               may illuminate in a certain way, e.g., non-flashing. If the riders
               cadence is not within the desired range shown on the target
               cadence display 180, the rider’s cadence screen showing the rider’s
               actual cadence may illuminate in a flashing manner which prefer
               ably attracts the riders attention so that the rider may adjust his or
               her cadence to bring it within the desired range.

Ex. A at 6:1-20. Target cadence display 180 provides a range of desired cadence and if the rider’s

actual cadence is within the desired range the display “may illuminate in a certain way,” whereas

if the rider’s actual cadence is not within the desired range the display “may illuminate in a

flashing manner.” See id. Thus, a POSITA would understand that an “appropriate cadence” would

correspond to a range of cadence at which the rider should be pedaling as indicated by the target

cadence display. There is no ambiguity in the specification as to the meaning of “the target display

revealing the appropriate cadence at which a rider should be pedaling.”


                                               - 29 -
Case 2:20-cv-00382-JRG Document 64 Filed 06/03/21 Page 35 of 37 PageID #: 467




       Peloton’s attempt to argue indefiniteness ignores that it is the display which provides a

certain range of cadence—the “appropriate cadence”—at which the rider should be pedaling so

the range is entirely clear to the exercise bike’s user. See, e.g., id. at FIG. 1-4; 6:1-20; 6:51-7:3;

7:31-47. The specification unambiguously discloses what “appropriate cadence” means in the

context of the claim language and read in light of the specification. The Court should construe the

phrase in accordance with its plain and ordinary meaning or adopt Mad Dogg’s construction.

IV.    CONCLUSION

       For the foregoing reasons, Mad Dogg respectfully requests the Court to adopt its proposed

constructions and reject Peloton’s proposed constructions.




                                                - 30 -
Case 2:20-cv-00382-JRG Document 64 Filed 06/03/21 Page 36 of 37 PageID #: 468




Dated: June 3, 2021                Respectfully submitted,


                                   /s/ Elizabeth L. DeRieux_____
                                   Elizabeth L. DeRieux
                                   Texas State Bar No. 05770585
                                   Capshaw DeRieux, LLP
                                   114 East Commerce Avenue
                                   Gladewater, Texas 75647
                                   ederieux@capshawlaw.com
                                   (903) 845-5770

                                   David I. Gindler (admitted pro hac vice)
                                   Alex G. Romain (admitted pro hac vice)
                                   J. Samuel Payne (admitted pro hac vice)
                                   David C. Jonas (admitted pro hac vice)
                                   MILBANK LLP
                                   2029 Century Park East, 33rd Floor
                                   Los Angeles, CA 90067-3019
                                   (424) 386-4000

                                   Nathaniel T. Browand (admitted pro hac vice)
                                   MILBANK LLP
                                   55 Hudson Yards
                                   New York, NY 10001-2163
                                   (212) 530-5096

                                   Javier J. Ramos (admitted pro hac vice)
                                   MILBANK LLP
                                   1850 K Street, NW
                                   Suite 1100
                                   Washington, DC 20006
                                   (202) 835-7500

                                   Paul L. Robinson (admitted pro hac vice)
                                   Law Office of Paul L. Robinson, Esq. LLC
                                   500 Paterson Plank Road
                                   Union City, NJ 07087
                                   (954) 292-0945

                                   Attorneys for Plaintiff
                                   Mad Dogg Athletics, Inc.




                                    - 31 -
Case 2:20-cv-00382-JRG Document 64 Filed 06/03/21 Page 37 of 37 PageID #: 469




                              CERTIFICATE OF SERVICE

       I hereby certify that counsel of record who are deemed to have consented to

electronic service are being served with a copy of this document via the Court’s CM/ECF

system per Local Rule CV-5(a)(3) on June 3, 2021.


                                      /s/ __ Elizabeth L. DeRieux____________
                                      Elizabeth L. DeRieux




                                           - 32 -
